PER CURIAM.
We reverse the Agency’s order upon the ground that the secretarial misfiling error here constituted excusable neglect, entitling the County to be heard upon the merits. See Quality Electric Service, Inc. v. Seymour Electric Supply Co., 487 So.2d 80 (Fla. 1st DCA 1986), and cases cited therein. We also note that the secretarial error was discovered a matter of days after action was required to be taken by the County in response to that of the Agency. We fail to view the extension of excusable neglect to an administrative proceeding in this scenario as opening Pandora’s box.
GLICKSTEIN, J., and WARNER, MARTHA C., Associate Judge, concur.
ANSTEAD, J., specially concurs with opinion.